Citation Nr: 0526183	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-15 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran had active service from September 1970 to July 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC..


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of the evidentiary requirements and which portion of 
the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
VA.  VA is also required to notify a claimant of the evidence 
needed to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran, through counsel, submitted an application to 
reopen his claim for service connection for post-traumatic 
stress disorder (PTSD) in February 2000.  However, in the 
January 2004 rating decision, the RO indicated that the date 
of the claim to reopen was August 2003.  As the regulatory 
changes of the new and material evidence requirement, found 
at 38 C.F.R. § 3.156(a) in the VA regulations implementing 
the VCAA, apply only to a claim to reopen a finally decided 
claim that was received on or after August 29, 2001, this 
difference in date affects the standard of evidence by which 
the claim to reopen is evaluated, as well as the standard of 
evidence about which the veteran was notified in his 
September 2003 VCAA letter.  38 C.F.R. § 3.159(c).  
Consequently, as the veteran was not properly notified of the 
standard of evidence necessary to reopen his claim for 
service connection for PTSD, a remand is in order to avoid 
harm or prejudice to the him.  See e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92; 57 Fed. Reg. 49747 
(1992); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio, 16 Vet. App. 183.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Circuit Court) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record shows that the veteran was provided with 
the wrong definition of new and material evidence-that is, 
he was notified of the definition under 38 C.F.R. § 3.156(a) 
in effect for claims filed after August 29, 2001.  The Board 
is without authority to cure this defect.  

Accordingly, this case is remanded for the following:

1.  Send the veteran a VCAA letter that 
informs him that he is required to submit 
new and material evidence to reopen his 
claim for service connection for PTSD, a 
claim which was denied in a final Board 
decision in January 1999.  Tell him that 
new and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant of evidence 
previously considered, and which, by 
itself or in connection with evidence 
previously assembled, is so significant 
that it must be considered in order to 
fairly decide the merits of the claim for 
service connection for PTSD.  38 C.F.R. 
§ 3.156(a) (2001).  

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, readjudicate the claim under the 
appropriate standard of new and material 
evidence (that is, the definition in 
effect under 38 C.F.R. § 3.156(a) before 
August 29, 2001), to include consideration 
of whether any and all evidence received 
as of the last final disposition (the 
January 1999 Board decision) constitutes 
such new and material evidence for the 
purpose of reopening the claim.  If any 
benefit sought on appeal remains denied, a 
supplemental statement of the case must be 
provided to the appellant and his 
representative.  After the appellant and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


